                      Case 15-09486                 Doc 39           Filed 02/08/19 Entered 02/08/19 11:25:43                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Susan Marie Antley                                                              §           Case No. 15-09486
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/17/2015 . The undersigned trustee was appointed on 03/17/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 2,250.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     80.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 2,170.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-09486                  Doc 39          Filed 02/08/19 Entered 02/08/19 11:25:43                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/14/2017 and the
      deadline for filing governmental claims was 02/14/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 562.50 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 562.50 , for a total compensation of $ 562.50 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 1.38 , for total expenses of $ 1.38 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/15/2018                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 15-09486            Doc 39     Filed 02/08/19 Entered 02/08/19 11:25:43                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:               15-09486                        PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:             Susan Marie Antley                                                                                        Date Filed (f) or Converted (c):   03/17/2015 (f)
                                                                                                                                 341(a) Meeting Date:               04/13/2015
For Period Ending:     12/15/2018                                                                                                Claims Bar Date:                   02/14/2017


                                    1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 185 Delmar Dr. Bolingbrook, Il 60440 (Debtor's Residence)                           116,792.00                       0.00                                                       0.00                        FA
  2. checking account with - First Merchants bank                                          3,712.29                   3,867.24                                                2,250.00                           FA
  3. Used household goods                                                                  1,500.00                       0.00                                                       0.00                        FA
  4. Books, CD's, DVD's, Tapes/Records, Family Pictures                                       50.00                       0.00                                                       0.00                        FA
  5. Necessary wearing apparel                                                               200.00                       0.00                                                       0.00                        FA
  6. Earrings, watch, costume jewelry                                                        200.00                       0.00                                                       0.00                        FA
  7. Term Life Insurance - No Cash Surrender Value                                        Unknown                         0.00                                                       0.00                        FA
  8. Pension w/ Employer/Former Employer                                                  Unknown                         0.00                                                       0.00                        FA
  9. 1997 Chevrolet Monte Carlo                                                              383.00                       0.00                                                       0.00                        FA
 10. 2005 Hyundai Elantra                                                                  1,550.00                       0.00                                                       0.00                        FA
 11. 1 dog and 1 cat                                                                           0.00                       0.00                                                       0.00                        FA
 12. 2014 Tax Refund (u)                                                                  Unknown                     5,052.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $124,387.29                  $8,919.24                                               $2,250.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Order entered 3/2/18 (doc. 30) resolving trustee's motion to compel: payment plan on funds due for value of the truck and for turnover of debtor's other non-exempt financial
  assets. Assuming payments are timely, payment plan should be complete by April 2019. Debtor's attorney brought motion to rescind doc. 30 for mutual mistake. Order entered
  3/23/18 (doc. 34) reducing total payments to be made. Payments all received. Trustee will file Final Report Shortly.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                               Page:   2
                                      Case 15-09486             Doc 39        Filed 02/08/19           Entered 02/08/19 11:25:43   Desc Main
RE PROP #             2   --                                                    Document
                               Upon Debtor's motion to vacate payment plan and close                 Page
                                                                                     case, parties agreed only4
                                                                                                             of 11
                               $2,250.00 would need to be turned over.
RE PROP #            12   --   2014 tax refund exemption not claimed, but $3,305.00 was the earned income credit.                              Exhibit A
                               Resolved to be $0 due to the estate per agreement of the parties.

Initial Projected Date of Final Report (TFR): 09/24/2017          Current Projected Date of Final Report (TFR): 01/25/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                       Page:           1
                                         Case 15-09486                 Doc 39 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 11:25:43                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09486                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                     Exhibit B
      Case Name: Susan Marie Antley                                                                                            Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0660
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX1213                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/15/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                             ($)
   02/21/18             2          Susan M. Antley                           Bank Account and Tax Refund                              1129-000                     $275.00                                    $275.00
                                   185 Delmar Drive
                                   Bolingbrook, IL 60440
   03/19/18             2          Susan M. Antley                           Buy out interest in the estate                           1129-000                     $275.00                                    $550.00
                                   185 Delmar Drive
                                   Bolingbrook IL 60440
   04/05/18             2          Susan M. Antley                           Buy out interest in the estate                           1129-000                  $1,700.00                                  $2,250.00
                                   185 delmar Drive
                                   Bolingbrook Illinois 06440
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,240.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,230.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,220.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,210.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,200.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,190.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,180.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,170.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                                COLUMN TOTALS                                   $2,250.00                $80.00
                                                                                                                     Less: Bank Transfers/CD's                       $0.00                $0.00


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $2,250.00                $80.00
                                                                                                                                       Page:   2
                                 Case 15-09486   Doc 39   Filed 02/08/19 Entered
                                                                          Subtotal 02/08/19 11:25:43            Desc  Main
                                                                                                                 $2,250.00    $80.00
                                                           Document     Page 6 of 11
                                                                                    Less: Payments to Debtors        $0.00     $0.00
                                                                              Net                                 $2,250.00   $80.00   Exhibit B




UST Form 101-7-TFR (5/1/2011) (Page: 6)                     Page Subtotals:                                          $0.00     $0.00
                                                                                                                                                           Page:     3
                                 Case 15-09486    Doc 39          Filed 02/08/19 Entered 02/08/19 11:25:43         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0660 - Checking                                          $2,250.00                 $80.00             $2,170.00
                                                                                                           $2,250.00                 $80.00             $2,170.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $2,250.00
                                            Total Gross Receipts:                      $2,250.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 15-09486               Doc 39       Filed 02/08/19 Entered 02/08/19 11:25:43         Desc Main
                                                           Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-09486                                                                                                Date: December 15, 2018
Debtor Name: Susan Marie Antley
Claims Bar Date: 2/14/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled            Claimed           Allowed
           Cindy M. Johnson                   Administrative                                     $0.00            $562.50           $562.50
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                   Administrative                                      $0.00             $1.38              $1.38
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




1          American Infosource Lp As Agent    Unsecured                                       $1,517.00         $1,643.05          $1,643.05
300        For
7100       Td Bank, Usa
           Po Box 248866
           Oklahoma City, Ok 73124-8866

2          Quantum3 Group Llc As Agent For    Unsecured                                       $4,876.00         $5,031.63          $5,031.63
300        Moma Funding Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


3          Capital One, N.A.                  Unsecured                                      $49,154.00           $525.15           $525.15
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


           Case Totals                                                                       $55,547.00         $7,763.71          $7,763.71
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1               Printed: December 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 15-09486              Doc 39    Filed 02/08/19 Entered 02/08/19 11:25:43              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-09486
     Case Name: Susan Marie Antley
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  2,170.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: Cindy M. Johnson                 $           562.50 $                0.00 $          562.50
       Trustee Expenses: Cindy M. Johnson             $               1.38 $              0.00 $             1.38
                 Total to be paid for chapter 7 administrative expenses               $                   563.88
                 Remaining Balance                                                    $                  1,606.12


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 15-09486             Doc 39     Filed 02/08/19 Entered 02/08/19 11:25:43           Desc Main
                                               Document     Page 10 of 11




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 7,199.83 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 22.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          American Infosource Lp As
     1                    Agent For                 $          1,643.05 $              0.00 $            366.53
                          Quantum3 Group Llc As
     2                    Agent For                   $        5,031.63 $              0.00 $          1,122.44
     3                    Capital One, N.A.           $          525.15 $              0.00 $            117.15
                 Total to be paid to timely general unsecured creditors               $                1,606.12
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 15-09486              Doc 39   Filed 02/08/19 Entered 02/08/19 11:25:43         Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
